Bay, J.
I am of opinion that the judgment in this case ought to be set aside; for the defendant admits by his demurrer all the facts necessary to *458establish the debt against him; and, therefore, I ' 9 ' think the plaintiif was entitled to his judgment against him in the action of debt. If the defendant had pleaded nul tiel retord, then the judgment in that case would have been open for examination, and if it had been informal or defective, that would have been a good cause for a non-suit. It was alleged in the argument that there was only a finding of a jury against the defendant, (or verdict,) but no final judgment entered up. But it is now too la,\,e after judgment to take advantage of such a defect.
Justices Smith, Colcock, and Grimke concur-, red.
Brevard J. dissented.